Appeal from a judgment of the Supreme Court at Special Term, entered June 6, 1975 in Albany County, which dismissed petitioner’s application in a proceeding pursuant to CPLR article 78. Petitioner, employed as a Senior Factory Inspector, Grade 16, by the New York State Department of Labor, seeks a judgment restraining the respondent from laying off petitioner and all others similarly situated pursuant to notices issued by the department. The sole issue raised on this appeal is whether the refusal of the petitioner to accept appointment in a different geographic location constitutes a waiver of his rights under subdivision 6 of section 80 of the Civil Service Law. For the reasons set forth by Special Term, we agree with its conclusion that a public employee whose position has been abolished and who declines reassignment in grade pursuant to subdivision 1 of section 80 of the Civil Service Law has consented to suspension and is thus not entitled as a "suspended” employee to displace a junior employee at lower grade level under subdivision 6 of section 80. Judgment affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.